On Second Rehearing. -
LAND, J.
On the first hearing of this case, this court said:
“It is thus seen that the Leidigh-Dalton Lumber Company is the only appellant, and that it has appealed only in its quality of opponent to the account, or, in other words, from that part of the judgment dealing with the rule to show cause.
“The appellees have answered the appeal, asking that their exception to the form of proceeding be sustained.
“That prayer must be granted. Summary process can be resorted to only in those cases where it is expressly authorized by law. C. P. art. 754. It cannot be extended to other cases. Succession Irwin, 33 La. Ann. 68.”
On the second hearing of this case, this court said:
*169“They (the liquidatoz-s) had beezz cozzfirzned as liquidators of the Gibsland State Bank, by order of court, and they gave bond to the court for the faithful discharge of their duties as such liquidators. They were therefore officers of the court, and subject to the orders thereof. The exception to the form of the proceedings was properly overruled.”
The right to apply for a second rehearing was reserved to the parties.
The liquidators filed a petition for a rehearing, based on the grounds that the liquidators had never been confirmed by the district court, and had never given bond to the judge thereof, and therefore were not officers of the court, and could not be proceeded against in a summary manner for an accounting.
A second rehearing was granted to enable the court to more closely examine the confused transcript in these consolidated cases.
On December 22, 1910, O. W. Hamner and J. H. Houck were appointed and qualified as receivers of the Gibsland State Bank. By a subsequent order J. P. Jones was substituted for O. W. Hamner. On February 4, 1911, judgment was rendered on a rule to vacate the receivership, directing the receivers to turn over all the assets of the bank, to three commissioners, elected by stockholders to liquidate the affairs of said bank. On the same day the commissioners each gave bond and security in favor of the bank and all persons in interest, and then proceeded to liquidate the affairs of that institution for about 11 months, when they turned over the assets in their hands to other receivers appointed by the court in December, 1911.
On February 20, 1913, a paper styled a “Petition and Rule” was filed “In the Matter of the Liquidation of Gibsland State Bank No. 13 Receivership Docket,” in the name of certain “deposit creditors,” including the Leidigh-Dalton Lumber Company and the C. F. Petty Stave Company. This petition represented that the three liquidators had administered the affairs of the insolvent bank for about one year, and had collected large amounts of money and had not “rendered any accounting for the same”; that they had never deposited any of the money so collected according to law; that they paid out large sums of money without filing any tableau of distribution, without any order of court, and contrary to law; that it is necessary to show cause, if any they have, why they should not file a true statement of their account and administration of said bank’s affairs during the time the same was administered by them and pay same out according to law; that on their failure to com-, ply with the law they and their surety be condemned to the use of the estate of said bank to pay 20 per cent, on all amounts not deposited, withdrawn, or paid out without authority; and that said liquidators have large sums of money in their hands and unaccozznted for, and have wrongfully paid out said bank’s funds collected by them, and should be held accountable for same.
The prayer of the petition was that the liquidators be served and cited, as the law directs, and that they be ordered, at a time to be fixed by the court, to show cause, if any they have, why they should not file a true statement of their administration of said bank’s affairs and pay out all money shown to be in their possession as the law directs; and on their failure to comply they and their surety be condemned to pay 20 per cent, statutory damages allowed by law.
The court ordered the liquidators to show cause as prayed for on a certain date.
The defendants in rule appeared by counsel and excepted that the petition disclosed no cause of action, in that there was no allegation of the court having appointed thezn as liquidators, and that the remedy of the relators was by ordinary suit, and not by summary proceeding for an accounting; further that, not being officers or agents of the court, they cannot be penalized for refusing to account; and, further, since no specific indebtedness is alleged, statutory *171damages cannot be allowed. Reserving tbe benefit of said exceptions, tbe respondents averred that they had turned over the entire assets of the bank, except the amounts distributed to the receivers appointed by the court.
The exceptions were overruled, and the liquidators were ordered to file on or before a certain date a true and correct statement and a full and itemized account of their administration of the Gibsland Bank showing all amounts collected by them, bow disbursed, together with tbeir official bank book showing amount on deposit by them.
The liquidators filed an account as ordered by the court, which was opposed by the Leidigh-Dalton Lumber Company, the Petty Stave Company, and other “deposit creditors.” The two suits of said companies were by order of court consolidated with the proceedings for an accounting.
Judgment was rendered in favor of the liquidators, approving and homologating tbe account filed by tbem and discharging tbem from liability as liquidators, and rejecting and dismissing tbe opposition; all costs to be paid by plaintiffs in said suits and opponents in tbe matter of tbe receivership of the Gibsland State Bank.
Plaintiffs and opponents both appealed. The order for appeal appears on page 194, and the bond, on page 81, of the transcript. The record shows that tbe Leidigb-Dalton Lumber Company, as opponent to tbe provisional account of D. M. Atkins, receiver, .bad some months previously taken an appeal .and fqrnished bond. The proceedings in the receivership, and on the rule against the liquidators, are so mixed up in the transcript that it requires a close examination to separate and distinguish them.
The consolidated cases are therefore before us on the appeal of both opponents.
A further examination of the transcript fails to disclose that the three liquidators were ever appointed or confirmed by the court. They were elected by the stockholders of the bank, and furnished bonds and security in favor of the bank and all persons in interest. Each of the bonds recite that the particular liquidator “having been confirmed by” the court, etc., but this was an error as shown by the decree ordering the receiver to turn over the assets to the liquidators.
Other receivers were subsequently appointed, and the liquidators turned over to them the remaining assets of the bank. More than a year later, the liquidators were ruled into court to file an account in the pending receivership.
The rule was a proceeding in the receivership for an accounting, as in the case of a receiver, or other administrator.
An account was the sole remedy sought, and, as no specific sum was alleged to be due by the liquidators, no money judgment could have been rendered against them on the face of the petition. The subsequent proceedings show that an account was filed, was opposed, and judgment rendered, as in case of the administration of estates in the hands of the court.
We therefore conclude that our first decree herein is correct.
[4] However, the dismissal of the rule for an accounting leaves the two separate suits for determination.
These suits having been consolidated with the rule for an accounting, there was but one judgment rendered, and the appeal therefrom brings up all the proceedings.
[5] In the case of In re Eckhardt Mfg. Co., 114 La. 135, 38 South. 83, this court said:
“In reaching our conclusions, it may be well to say that receivers can only act by direction of the court, while liquidators hold no official position and act independently of judicial sanction.”
The receivers were the proper persons to sue tbe liquidators for an accounting, and *173plaintiffs certainly had no right to sue the liquidators for specific sums of money for their own use and benefit.
It is therefore ordered that our first decree, herein rendered, be amended by dismissing the separate suits of the opponents and appellants, and, as thus amended, said decree is reinstated and made the final judgment of the court.
PROYOSTY, J., adheres to the opinion originally handed down.